Jfourtlj Court of Appeals
                                           Sntonto,

                                         January 22,2014


                                       No. 04-13-00289-CR

                                        Vincent Dale Ross.
                                             Appellant


                                                v.




                                        The State of Texas,
                                             Appellee

                                    Trial Court Case No. R12276


                                         ORDE R

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on February 19. 2014. to the following panel:
Chief Justice Stone, Justice Angclini. and Justice Chapa.      All parties will be notified of [he
Court's decision in this appeal in accordance with TEX. R. App. P, 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP, P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on January 22, 2014.



                                                              Garnering Stone, Chief Justice


       IN WITNESS WHEREOF, 1 have hereunto set my hand and a/fixed the seal of the said
court on this January 22, 2014.

                                                                      •        ' 7.